                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JENNIFER PEYERK, et al.,

      Plaintiffs,                                    Case No. 19-cv-11173
                                                     Hon. Matthew F. Leitman
vs.

WESTWAY GROUP CANADA, INC.,
a foreign corporation, et al.,

      Defendants.


       QUALIFIED PROTECTIVE ORDER AND AUTHORIZATION
        PURSUANT TO HEALTH INSURANCE PORTABILITY &
                 ACCOUNTABILITY ACT (HIPAA)


      Based upon the parties’ stipulation, the court orders as follows:

      1.     The current parties (and their attorneys) and any future parties (and

their attorneys) to the above-captioned matter are authorized to receive, subpoena,

and transmit “protected health information” (PHI) pertaining to Jenevieve Peyerk

to the extent and subject to the conditions outlined herein;

      2.     For purposes of this Qualified Protective Order, “protected health

information” or “PHI” shall have the same scope and definition as set forth in 45

CFR 160.103 and 160.501. Without limiting the generality of the foregoing, “PHI”

includes, but is not limited to, health information, including demographic

information, relating to either:


                                          1
      (a)    the past, present or future physical condition of an individual;

      (b)    the provision of care to an individual; and/or

      (c)    the payment for care provided to an individual, which identifies the

             individual or which reasonably could be expected to identify the

             individual.

      3.     All “covered entities” (as defined by 45 CFR 160.13) are authorized

to disclose “PHI” pertaining to Jenevieve Peyerk, to all attorneys, now of record,

or who may become of record in the future of this litigation, and/or to their

respective copy/record service provider;

      4.     The parties and their attorneys shall be permitted to use the “PHI” of

Jenevieve Peyerk in any manner reasonably connected with the above-captioned

litigation. This includes, but is not limited to, disclosure to the parties, the

attorneys’ firm (i.e., attorneys, support staff, agents and consultants), the parties’

insurers, experts, consultants, court personnel, court reporters, copy services, trial

consultants, jurors, venire members and other entities involved in this litigation

process.

      5.     At the conclusion of the litigation as to any defendant (defined as the

point at which final orders disposing of the entire case as to any defendant have

been entered, or the time at which all trial and appellate proceedings have been

exhausted as to any defendant), that defendant, and any person or entity in




                                           2
possession of “PHI” received pursuant to Paragraph 4, supra, shall destroy any and

all copies of “PHI” pertaining to Jenevieve Peyerk except:

      (a)   the defendant that is no longer in the litigation may retain “PHI”

            generated by him/her/it; and

      (b)   the remaining defendants in the litigation, and persons or entities

            receiving “PHI” from those defendants, pursuant to Paragraph 4,

            supra, may retain “PHI” in their possession;

      6.    This order shall not control or limit the use of “PHI” pertaining to

Jenevieve Peyerk that comes into possession of any party, or any party’s attorney,

from a source other than a “covered entity” (as defined in 45 CFR 160.103).

      7.    All attorneys of record shall receive notice of any records obtained

through this order and will have an opportunity to receive copies of such records.

      8.    This order does not permit ex-parte conversations between treating

physicians and defense counsel; this order only permits the release of written

records.

      IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 27, 2019




                                           3
The undersigned hereby stipulate to the entry of the above HIPAA Order.

MICHIGAN AUTO LAW, P.C.

By: /s/ Joshua R. Terebelo – w/permission
    Joshua R. Terebelo (P72050)
   Attorneys for plaintiffs
   30101 Northwestern Highway
   Farmington Hills, MI 48334
   248-353-7575
   jterebelo@michiganautolaw.com



WILSON ELSER MOSKOWITZ
 EDELMAN & DICKER LLP

By: /s/ William S. Cook
   William S. Cook (P68934)
   Attorneys for defendants
   Laurel Office Park III
   17197 N. Laurel Park Drive
   Suite 201
   Livonia, MI 48152
   313-327-3113
   william.cook@wilsonelser.com




                                       4
